Case 2:19-cv-00077-PSG-SHK Document 27 Filed 04/15/20 Page 1 of 1 Page ID #:2367




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        R.C.B.,                                      Case No. 2:19-cv-00077-PSG-SHK
  12
  13
        Plaintiff,                                   ORDER ACCEPTING FINDINGS
  14                        v.                       AND RECOMMENDATION OF
                                                     UNITED STATES MAGISTRATE
  15    ANDREW M. SAUL, Commissioner of              JUDGE
  16    Social Security,
  17                                   Defendant.

  18
  19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the parties’ filings, the

  20   relevant records on file, and the Report and Recommendation (“R&R”) of the

  21   United States Magistrate Judge. The parties have not objected to the R&R. The

  22   Court accepts the findings and recommendation of the Magistrate Judge.

  23          IT IS THEREFORE ORDERED that Judgment be entered REVERSING

  24   the final decision of the Commissioner of the Social Security Administration and

  25   REMANDING the case for further administrative proceedings.

  26
  27   DATED: April 15, 2020            ________________________________
  28                                    HONORABLE PHILIP S. GUTIERREZ
                                        United States District Judge
